Exhibit 10.2

ALTUS MIDSTREAM COMPANY

DEFERRED DELIVERY PLAN

Effective May 30, 2019



--------------------------------------------------------------------------------

ALTUS MIDSTREAM COMPANY

DEFERRED DELIVERY PLAN

Altus established this Plan effective as of May 30, 2019.

Altus intends for this Plan to provide a select group of management or highly
compensated employees of the Company with the opportunity to defer income, and,
in conjunction with the 2019 Omnibus Compensation Plan, to be appropriately
rewarded when Altus’ shares increase in value, to induce such employees to
remain in the employ of the Company, and to reward those employees for their
valuable services to the Companies.

Altus intends that the Plan not be treated as a “funded” plan for purposes of
either the Code or ERISA. Altus also intends for this Plan to comply with the
requirements of Section 409A of the Code, and the Plan shall be interpreted in
that light.

ARTICLE I. DEFINITIONS

1.1.    Definitions. Defined terms used in this Plan shall have the meanings set
forth below:

(a)    “Account” means the memorandum account maintained for each Participant
that is credited with all Participant Deferrals and Deemed Dividends. Each
Participant’s Account is divided into subaccounts, as determined by the
Committee, and in general each award or deferral will be allocated to its own
subaccount.

(b)    “Affiliated Entity” means any legal entity that is treated as a single
employer with Altus pursuant to Sections 414(b), 414(c), 414(m), or 414(o) of
the Code.

(c)    “Altus” means Altus Midstream Company or any successor thereto.

(d)    “Beneficiary” means a Participant’s beneficiary, as determined in section
5.3.

(e)    “Board” means the Board of Directors of Altus.

(f)    “Change of Control” shall mean a “Change of Control” as defined in the
Altus Midstream Company 2019 Omnibus Compensation Plan, as the same may be
amended from time to time; provided that, in any event in which compensation
payable pursuant to this Plan would be subject to the tax under Section 409A of
the Code were the foregoing definition used, then “Change of Control” means an
event that satisfies both (i) the requirements as stated in the Altus Midstream
Company 2019 Omnibus Compensation Plan, as the same may be amended from time to
time, and (ii) the requirements of a “change in control event” within the
meaning of Treasury Regulations Section 1.409A-3(i)(5).

(g)    “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and administrative guidance promulgated thereunder. Any
reference to a particular section of the Code or the regulations issued
thereunder shall be treated as a reference to any successor section.

(h)    “Committee” means the Compensation Committee of Altus; provided, however,
that in the event the Compensation Committee of the Company does not consist of
at least two “non-employee directors” (as defined in Rule 16b-3 under the
Exchange Act), then, with respect to awards granted to Participants who are
subject to the reporting requirements of Section 16 of the Exchange Act,
“Committee” shall mean the full Board.

 

1



--------------------------------------------------------------------------------

(i)    “Company” means Altus and any Affiliated Entity; provided, however, that
for so long as Apache Corporation owns, directly or indirectly, at least 19% of
the voting power of the Altus’ outstanding voting stock, Apache Corporation
shall automatically be deemed an Affiliated Entity included in the definition of
“Company”.

(j)    “Compensation” means amounts deferrable under this Plan, as determined by
the Committee.

(k)    “Deemed Dividend” means, with respect to each Stock Unit held by a
Participant, a notional amount credited to the Participant’s Account equal to
the amount in cash or value in Stock or other property from dividends paid with
respect to one share of Stock.

(l)    “Disability” or “Disabled” means that the Participant has been determined
to be disabled in accordance with the 2019 Omnibus Compensation Plan and
applicable award agreements thereunder, which are intended to be compliant with
Section 409A of the Code and to require determination of the existence of such
disability to be made pursuant to the Company’s or its applicable Affiliate’s
long-term disability plan.

(m)    “Election Agreement” means an agreement made by an eligible employee
whereby he elects the amount(s) to be withheld from his Compensation pursuant to
section 3.1.

(n)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and administrative guidance promulgated thereunder.
Any reference to a particular section of ERISA or the regulations issued
thereunder shall be treated as a reference to any successor section.

(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p)    “Fair Market Value” means the per share closing price of the Stock as
reported on NASDAQ or on such other exchange or electronic trading system which,
on the date in question, reports the largest number of traded shares of Stock;
provided, however, that if on the date Fair Market Value is to be determined
there are no transactions in the Stock, Fair Market Value shall be determined as
of the immediately preceding date on which there were transactions in the Stock;
provided further, however, that if the foregoing provisions are not applicable,
the fair market value of a share of the Stock as determined by the Committee by
the reasonable application of such reasonable valuation method, consistently
applied, as the Committee deems appropriate. For purposes of the foregoing, a
valuation prepared in accordance with any of the methods set forth in Treasury
Regulation Section 1.409A-l(b)(5)(iv)(B)(2), consistently used, shall be
rebuttably presumed to result in a reasonable valuation. This definition is
intended to comply with the definition of “fair market value” contained in
Treasury Regulation Section 1.409A-l(b)(5)(iv) and should be interpreted
consistently therewith.

(q)    “Participant” means any eligible employee selected to participate in the
Plan.

(r)    “Participant Deferrals” means the amounts of a Participant’s Compensation
that elects to defer and have allocated to his Account pursuant to section 3.1.

(s)    “Plan” means the plan set forth in this document, as amended.

(t)    “Plan Year” means the calendar year.

(u)    “Separation from Service” has the same meaning as the term “separation
from service” in Section 409A(a)(2)(A)(i) of the Code, determined using the
default rules in the regulations and other

 

2



--------------------------------------------------------------------------------

guidance of general applicability issued pursuant to Section 409A of the Code,
except that a Separation from Service occurs only if both the Company and the
Participant expect the Participant’s level of services to permanently drop by
more than half. A Participant who has a Separation from Service “Separates from
Service.”

(v)    “Spouse” means the individual to whom a Participant is lawfully married
according to the laws of the state of the Participant’s domicile.

(w)    “Stock” means the $0.0001 par value, Class A common stock of Altus.

(x)    “Stock Units” mean investment units. Each Stock Unit is equivalent to one
share of Stock.

(y)    “Trust” means the trust or trusts, if any, created by the Company to
provide funding for the distribution of benefits in accordance with the
provisions of the Plan. The assets of any such Trust remain subject to the
claims of the Company’s general creditors in the event of the Company’s
insolvency.

(z)    “Trust Agreement” means the written instrument pursuant to which each
separate Trust is created.

(aa)    “Trustee” means one or more banks, trust companies, or insurance
companies designated by the Company to hold and invest the Trust fund and to pay
benefits and expenses as authorized by the Committee in accordance with the
terms and provisions of the Trust Agreement.

1.2.    Headings; Gender and Number.

The headings contained in the Plan are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Plan. Except when
otherwise indicated by the context, the masculine gender shall also include the
feminine gender, and the definition of any term herein in the singular shall
also include the plural.

ARTICLE II. ELIGIBILITY AND PARTICIPATION

2.1.    Eligibility and Participation.

The Committee shall from time to time in its sole discretion select those
employees of the Company who are providing services to Altus who are eligible to
participate in the Plan from among a select group of management or highly
compensated employees.

2.2.    Election.

Participants shall complete the election procedures specified by the Committee.
The election procedures may include form(s) for the Participant to designate a
Beneficiary, elect Participant Deferrals by entering into an Election Agreement
with the Company, select a payment option for the eventual distribution of his
Account or any subaccount, and provide such other information as the Committee
may reasonably require.

2.3.    Failure of Eligibility.

The Committee shall have the authority to determine that a Participant is no
longer eligible to participate in the Plan. When a Participant becomes
ineligible, all outstanding Election Agreements shall be cancelled. The
determination of the Committee with respect to the termination of participation
in the Plan shall be final and binding on all parties affected thereby. Any
benefits vested hereunder at the time the Participant becomes ineligible to
continue participation shall be distributed in accordance with the provisions of
Article V.

 

3



--------------------------------------------------------------------------------

ARTICLE III. CONTRIBUTION DEFERRALS

3.1.    Participant Deferrals.

(a)    General. A Participant may elect to defer a portion of his Compensation
by filing the appropriate Election Agreement with the Committee’s designee. The
Committee has complete discretion to establish procedures for the completion of
Election Agreements, including the acceptable forms and formats of the deferral
election. The Committee has complete discretion to establish the election
periods during which Participants may make Election Agreements, within the
bounds described in subsection (b). The Committee may establish different
election periods for different types of Compensation, different grants of
Compensation, or different groups of Participants.

(b)    Deadlines for Election Agreements.

(i)    Election Period. In order to make Participant Deferrals, a Participant
must submit an Election Agreement during the election period established by the
Committee. The election period must precede the Plan Year in which the services
giving rise to the Compensation are performed, except in the following
situations.

1.    Performance-Based Compensation. If the Compensation is “performance-based
compensation based on services performed over a period of at least 12 months”
(within the meaning of Section 409A(a)(4)(B)(iii) of the Code)), the election
period must end at least six months before the end of the performance period.

2.    New Participant. The election period for a new Participant must end no
later than 30 days after he became eligible to participate in the Plan; the new
Participant’s initial Election Agreement may only apply to Compensation for
which he has not yet performed any services. However, a Participant who has a
lapse in eligibility to participate in the Plan can only use this special 30-day
election when he again becomes eligible to accrue benefits (other than
investment earnings), (1) on the date of his new eligibility if he has received
a complete payout of his benefits from his prior episode of participation, or
(2) if his lapse in eligibility was at least 24 months in duration.

3.    Unvested Deferrals. The election period for any Compensation that is
subject to the condition that the Participant continue to provide services to
the Company for at least 12 months, such as many grants of restricted stock
units, must end within 30 days of the date the Compensation is awarded, provided
that (1) the award does not vest for 12 months following the end of the election
period, (2) no event other than the Participant’s death or Disability, or a
Change of Control can cause vesting within the 12 months following the end of
the election period, and (3) if the Participant’s death or Disability, or the
Change of Control occurs before the first anniversary of the end of the election
period, the Election Agreement shall be cancelled.

(ii)    Duration of and Cancellation of Election Agreements. The Committee has
full discretion to determine which Compensation is subject to each Election
Agreement. The Election Agreement becomes irrevocable by the Participant at the
end of the election period. The Committee shall determine, at the time the
Election Agreement is made, the circumstances in which the Election Agreement
shall be cancelled, such as upon the Participant’s Disability or upon a Change
of Control.

 

4



--------------------------------------------------------------------------------

ARTICLE IV. INVESTMENT OF DEFERRALS AND ACCOUNTING; VOTING

4.1.    Investments.

All Participant Deferrals shall be invested in Stock Units, with the number of
Stock Units determined using the Fair Market Value of the Stock for the date as
of which the amount is credited to the Participant’s Account. Deemed Dividends
shall be credited to the Participant’s Account as of the payment date for such
dividend in the amount of such cash or the Fair Market Value of the Stock (or
fair market value of such other property) in proportion to the number of Stock
Units in the Participant’s Account as of the record date for such dividend.
Deemed Dividends shall be deemed invested in Stock, with the number of deemed
shares of Stock determined using the Fair Market Value of the Stock on the
dividend payment date, and such Deemed Dividends shall vest pursuant to section
5.1 as if such Deemed Dividends were part of the award. Nothing contained in
this section shall be construed to require the Company or the Committee to fund
any Participant’s Account.

4.2.    Voting.

Participants shall have no right to vote any Stock Units prior to the date on
which such Stock Units are subject to distribution and shares of Stock are
issued therefor. Participants shall have no voting rights with respect to Deemed
Dividends.

ARTICLE V. DISTRIBUTIONS

5.1.    Vesting.

(a)    General. Each award of Compensation to a Participant shall vest in
accordance with the terms of the award, which are determined by the Committee.
Upon the death or Disability of a Participant, the award shall specify whether
no vesting occurs, whether the next tranche or some other portion of the award
vests, or whether the entire award vests. Notwithstanding anything in the Plan
to contrary, if (i) the timing of vesting of an award would otherwise affect the
timing of the payout of such award and (ii) the vesting of such award may be
accelerated discretionarily after the granting of such award, then (x) any
discretionary vesting of such award shall not affect the timing of payout of
such award if payout based on such vesting would result in a violation of
Section 409A of the Code, and (y) such payout shall, after taking such
accelerated vesting into account, be paid out based on the payout schedule
applicable if such accelerated vesting had not occurred and the award had vested
based on its non-discretionary vesting provisions.

(b)    Termination for Cause. If the employment of the Participant is terminated
for cause as determined by the Company, the Participant’s entire Account
balance, whether vested or not, shall be forfeited immediately. For this
purpose, “cause” shall mean a gross violation, as determined by the Company, of
the Company’s established policies and procedures.

(c)    Earnings. Deemed Dividends shall vest as the Stock Units on which the
Deemed Dividends are calculated vest, but shall in all events be settled in
cash, irrespective of the form of dividend giving rise to such amount credited.

 

5



--------------------------------------------------------------------------------

(d)    Change of Control. If a Change of Control occurs, all unvested portions
of each Participant’s Account shall become automatically vested, without further
action by the Committee or the Board.

5.2.    Payouts of Participants’ Accounts.

(a)    Election. Each Participant’s Account shall be paid in a lump sum six
months after the Participant’s Separation from Service unless the Committee, in
its sole discretion, allows a Participant to elect, and the Participant does
elect, to have the Account under an Election Agreement paid to him in one of the
following manners. Any payout election that the Participant is permitted make
with respect to deferrals pursuant to an Election Agreement must be made by the
end of the election period for that Election Agreement. The Committee has the
discretion to reduce the possible payout alternatives from the three identified
below. Paragraph (iv) contains special rules that apply when Stock Units vest
after the Participant’s Separation from Service.

(i)    In-Service Withdrawal, Single Payment. Each subaccount containing
Participant Deferrals from an Election Agreement will be paid in a lump sum five
years after the Stock Units vest (subject to the last sentence of
Section 5.1(a)), or as near to that date as is administratively practicable. For
example, if the Stock Units under a particular Election Agreement vest over four
years, the Participant will receive four annual lump sums. If the Participant
Separates from Service before receiving all lump sums with respect to an
Election Agreement, (A), if a lump sum is scheduled to be paid during the six
months after the Separation from Service, it will be paid as scheduled, and
(B) if any lump sum is scheduled to be paid more than six months after the
Separation from Service, it will instead be paid 6 months after his Separation
from Service, or as soon thereafter as is administratively practicable.

(ii)    In-Service Withdrawal, Limited Installments. This payout alternative is
available only if all Stock Units relating to an Election Agreement either are
vested at the time of the Election Agreement or are scheduled to vest on a
single date; thus, for example, this alternative is not available for a
restricted stock unit award where vesting is scheduled to occur over four years.
The benefits will be paid in five annual installments, with the first
installment paid five years after the Stock Units vest (or, if vested when
granted, five years after the date of the grant) (subject to the last sentence
of Section 5.1(a)), or as near to that date as is administratively practicable.
Subsequent installments are paid on the anniversary of the first installment or
as near to that date as is administratively practicable. The amount of each
installment is equal to the number of remaining Stock Units associated the
Election Agreement, divided by the number of remaining installments, rounded
down to the nearest whole Stock Unit, except that the last installment is equal
to the number of remaining vested Stock Units, with any fractional share paid in
cash. If the Participant Separates from Service before receiving all
installments with respect to an Election Agreement, (A) any installment payment
scheduled to be paid during the six months after the Separation from Service
will be paid as scheduled, and (B) any remaining installment(s) will instead be
paid in a lump sum 6 months after his Separation from Service, or as soon
thereafter as is administratively practicable.

(iii)    No In-Service Withdrawal. The subaccount for the Participant Deferrals
from each Election Agreement will be paid out in a single payment or in five
annual installments. The single payment or the first installment payment will be
paid six months after the Participant’s Separation from Service or as soon
thereafter as is administratively practicable; subsequent installments will be
paid on each anniversary of the first installment, or as near thereto as
administratively practicable. Each installment will be equal to the balance in
the subaccount measured as short a period of time before the installment is paid
as is administratively practicable, divided by the

 

6



--------------------------------------------------------------------------------

number of remaining annual installments, rounded down to the nearest whole Stock
Unit, except that the last installment shall be equal to the number of remaining
Stock Units, with any fractional share paid in cash.

(iv)    Vesting After Separation from Service. An award of nonqualified deferred
compensation may provide that some or all of the award may vest after the
Participant Separates from Service. Typically, this occurs when a Participant
retires under certain conditions specified in the award. Regardless of what
payout elections were made under paragraphs, (i), (ii), or (iii), payment of
that portion of an award that vests after the Participant’s Separation from
Service will be made on the later of (A) the date that portion of the award
vests (subject to the last sentence of Section 5.1(a)) or (B) six months after
the Participant’s Separation from Service, or as soon thereafter as is
administratively practicable.

(b)    Death, Disability, or Change of Control. If there is a Change of Control
or the Participant dies or becomes Disabled before receiving all vested Stock
Units, the remaining vested Stock Units, as well as any additional Stock Units
that vest because of the death, Disability, or Change of Control, shall be paid
as specified in section 5.2(d), 5.3, or 5.4, rather than as originally
scheduled.

(c)    Small Accounts. If the Fair Market Value of a Participant’s Account six
months after he Separates from Service is no greater than the then-applicable
dollar amount under Section 402(g)(1)(B) of the Code and the Participant’s
Account is fully vested as of such date, he shall receive a lump sum payment of
the vested Account balance six months after the Separation from Service or as
soon thereafter as is administratively practicable.

(d)    Disability. Each award of Compensation will specify whether the
Participant’s Disability will trigger a payout and when such payout(s) shall
occur.

(e)    Deemed Dividends. Deemed Dividends will be settled in cash and paid at
the same time the related Stock Unit is paid in accordance with section 5.2.

5.3.    Distributions After Participant’s Death.

This section applies once a Participant dies.

(a)    Immediate Payment. When a Participant dies, his remaining vested Account
balance shall be paid to each Beneficiary in one lump sum four months after the
Participant’s death, which should give each Beneficiary adequate time to decide
whether to disclaim. However, no payment may be made before the Committee’s
designee has been furnished with proof of death and such other information as it
may reasonably require, including information needed for tax reporting purposes.
Such distribution shall be paid in whole shares of Stock, with any fractional
shares paid in cash.

(b)    Designating Beneficiaries. Each Participant shall designate one or more
persons, trusts, or other entities as his Beneficiary to receive any amounts
distributable hereunder after the Participant’s death, by furnishing the
Committee with a beneficiary designation form. In the absence of an effective
beneficiary designation as to part or all of a Participant’s interest in the
Plan, such amount will be distributed, to the Participant’s surviving Spouse, if
any, otherwise to the Participant’s estate. Unless the Participant’s beneficiary
designation form specifies otherwise, if a Beneficiary dies after the
Participant but before being paid by the Plan, the Plan shall pay the
Beneficiary’s estate.

(c)    Changing Beneficiaries. A beneficiary designation may be changed by the
Participant at any time and without the consent of any previously designated
Beneficiary. However, if the Participant is

 

7



--------------------------------------------------------------------------------

married, his Spouse shall be his Beneficiary unless such Spouse has consented to
the designation of a different Beneficiary. To be effective, the Spouse’s
consent must be in writing, witnessed by a notary public, and filed with the
Committee’s designee. If a Participant has designated his Spouse as a
Beneficiary or as a contingent Beneficiary, and the Participant and that Spouse
subsequently divorce, then the former Spouse will be treated as having
pre-deceased the Participant for purposes of interpreting a beneficiary
designation form completed prior to the divorce; this sentence shall apply only
if the Committee’s designee is informed of the divorce before payment to the
former Spouse is authorized.

(d)    Disclaimers. Any individual or legal entity who is a Beneficiary may
disclaim all or any portion of his interest in the Plan, provided that the
disclaimer satisfies the requirements of applicable state law and
Section 2518(b) of the Code. The legal guardian of a minor or legally
incompetent person may disclaim for such person. The personal representative (or
the individual or legal entity acting in the capacity of the personal
representative according to applicable state law) may disclaim on behalf of a
Beneficiary who has died. The amount disclaimed shall be distributed as if the
disclaimant had predeceased the Participant.

5.4.    Change of Control.

(a)    Former Employees.

(i)    Separated More than Six Months. Each Participant who is not a “specified
employee” (defined below) and each Participant who Separated from Service more
than six months before the date of a Change of Control, including those who are
already receiving installment payments, will be paid a single payment of his
entire remaining vested Account balance on the date of the Change of Control or
as soon thereafter as is administratively practicable.

(ii)    Recent Separations. Each Participant who is a specified employee and who
Separated from Service less than six months before the Change of Control
occurred will be paid a single payment of his entire Account balance six months
after his Separation from Service, or as soon thereafter as is administratively
practicable.

(iii)    Specified Employee. The term “specified employee” has the same meaning
as the term “specified employee” in Section 409A(a)(2)(B)(i) of the Code, and is
determined using the default rules in the regulations and other guidance of
general applicability issued pursuant to Section 409A of the Code.

(b)    Current Employees. Each Participant who is an employee on the date of a
Change of Control will be paid a lump sum of his entire vested Account balance,
including any amounts that vest upon the Change of Control, on the date of the
Change of Control or as soon thereafter as is administratively practicable.

5.5.    Rehires.

If a Participant Separated from Service and then becomes eligible to again
accrue benefits, the payment of his benefits from his first episode of
participation will not be affected by his subsequent participation. He will be
treated as a new Participant for making payout elections for benefits accruing
during his second episode of participation, except as otherwise provided in
section 3.1.

 

8



--------------------------------------------------------------------------------

5.6.    Form of Distribution.

Subject to section 5.7, each payment with respect to Stock Units shall be made
in whole shares of Stock, with each Stock Unit being converted into one share of
Stock and each payment with respect to Deemed Dividends shall be made in cash.
Any fractional Stock Units will be converted into cash based on the Fair Market
Value of a share of Stock on the day preceding the day the payment is processed.
Upon a Change of Control, the payment for each Stock Unit shall be one share of
Stock unless the material characteristics of the Stock were affected by the
Change of Control, in which case the payment for each Stock Unit shall be in the
form of cash equal to the Fair Market Value, determined as of the date of the
Change of Control, or the property an Altus shareholder receives in exchange for
one of his Shares.

5.7.    Withholding.

(a)    Generally. At the time of vesting or payment, as applicable, either the
recipient shall pay the Company cash sufficient to cover the required
withholding or the Company shall withhold from such payment, including from
Deemed Distributions, any taxes or other amounts that are required to be
withheld pursuant to any applicable law; any Stock Units withheld shall be
converted into cash based on the Fair Market Value of a share of Stock (a) on
the day preceding the day the payment is processed or (b) on the day the vesting
occurs.

(b)    Section 16 Requirements. If the Participant is an officer or director of
the Company within the meaning of Section 16 or any successor section(s) of the
Exchange Act (“Section 16”), the Participant must satisfy the requirements of
Section 16 and any applicable rules and regulations thereunder with respect to
the use of shares of Stock to satisfy such tax withholding obligation. In
addition, if approval by the Committee or the Board of use of shares of Stock by
such Participant to satisfy such tax withholding obligations is necessary to
meet the requirements of the exemption under Rule 16b-3(e) of the Exchange Act,
then such withholding may not be effected without the approval of the Committee
or the Board, which approval shall be within the sole discretion of the
Committee or the Board.

5.8.    Divorce.

(a)    General. If a Participant has divorced his Spouse, all or a portion of
his Account may be allocated to his former Spouse as stated in an “order” (as
defined below). The Participant may be a former or current employee of the
Company.

(b)    Contents of Order. The allocation will occur as soon as practicable after
the Plan receives a judgment, decree, or order (collectively, an “order”) that
(i) is made pursuant to a state domestic relations law or community property
law, (ii) relates to the marital property rights of the former Spouse,
(iii) unambiguously specifies the amount or percentage of the Participant’s
Account that is to be allocated to the former Spouse, or unambiguously specifies
the manner in which the amount or percentage is to be calculated, (iv) does not
allocate any benefits that have already been allocated to a different former
Spouse, (v) contains the name and last known mailing address of the Participant
and the former Spouse, (vi) the name of the Plan, (vii) does not contain any
provision that violates subsections (c), (d), or (e), and (viii) contains the
former Spouse’s Social Security number (or other similar taxpayer identification
number) unless such number has been provided by the former Spouse to the Plan in
a manner acceptable to the Committee.

(c)    Payout Provisions. Pursuant to Treasury Regulations
Section 1.409A-3(j)(4)(ii) and to the extent necessary to comply with the terms
of a domestic relations order, the vested portion of the amount allocated to the
former Spouse will be paid to the former Spouse in a single payment (or such
other accelerated schedule as required by the domestic relations order) as soon
as administratively practicable

 

9



--------------------------------------------------------------------------------

after (i) the Plan has determined that the order meets the requirements of
subsection (b), (ii) the Plan has communicated its interpretation of the order
to the Participant and former Spouse, and given them a reasonable amount of time
(such as 30 days) to object to the Plan’s interpretation, (and if there is a
timely objection, the parties must submit a revised order or withdraw their
objections), and (iii) the parties agree to the Plan’s interpretation of the
order.

(d)    Not Fully Vested. If the former Spouse is allocated any unvested amounts,
the Plan will establish a separate account for the former Spouse. Unvested
amounts are forfeited at the same time as the Participant’s unvested amounts are
forfeited. If an amount allocated to the former Spouse subsequently become
vested, then, pursuant to Treasury Regulations Section 1.409A-3(j)(4)(ii) and to
the extent necessary to comply with the terms of a domestic relations order, the
newly-vested amount will be paid to the former Spouse in a single payment (or
such other accelerated schedule as required by the domestic relations order) as
soon as administratively practicable following the additional vesting. If the
former Spouse dies before award is fully vested, the unvested amounts shall be
returned to the Participant’s Account if permitted by the terms of the domestic
relations order.

(e)    Source of Funds. The order may specify which subaccounts the former
Spouse’s benefits shall be taken from; if the order is silent on this matter,
the amount awarded to the former Spouse shall be taken from the Participant’s
subaccounts in the order determined by the Committee and shall be taken on a pro
rata basis from the vested portion of the Account and the unvested portion.

5.9.    Timing of Payments.

The previous sections in this Article specify when payments will be made
pursuant to the Plan, and generally provide the Plan with some flexibility, for
example by providing that the payment will occur on a specific date or as near
to that date as is administratively practicable. Notwithstanding such
flexibility, any payment that is scheduled to occur in one calendar year shall
occur in that calendar year.

5.10.    Administrative Delays in Payments.

The Committee may delay any payment from this Plan for as short a period as is
administratively necessary. For example, a delay may be imposed upon all
payments when there is a change of recordkeeper or trustee, and a delay may be
imposed on payments to any recipient until the recipient has provided (a) the
information needed to determine the appropriate tax withholding and tax
reporting and (b) any other information reasonably requested by the Committee.
The delay will satisfy one of the conditions to be considered a permissible
delay under Section 409A of the Code.

5.11.    Noncompliance with Section 409A of the Code.

To the extent that the Company or the Committee takes any action that causes a
violation of Section 409A of the Code or fails to take any reasonable action
required to comply with Section 409A of the Code, the Company shall pay an
additional amount (the “gross-up”) to the individual(s) who are subject to the
penalty tax under Section 409A(a)(1) of the Code; the gross-up will be
sufficient to put the individual in the same after-tax position he would have
been in had there been no violation of Section 409A of the Code. The Company
shall not pay a gross-up if the cause of the violation of Section 409A of the
Code is the due to the recipient’s action or due to the recipient’s failure to
take reasonable actions (such as failing to timely provide the information
required for tax withholding or failing to timely provide other information
reasonably requested by the Committee with the result that the delay in payment
violates Section 409A of the Code). Any gross-up will be paid as soon as
administratively practicable after the Committee determines the gross-up is
owed, and no later than the end of the calendar year immediately following the
calendar year in which the additional taxes are remitted. However, if the
gross-up is due to a tax audit or litigation

 

10



--------------------------------------------------------------------------------

addressing the existence or amount of a tax liability, the gross-up will be paid
as soon as administratively practicable after the litigation or audit is
completed, and no later than the end of the calendar year following the calendar
year in which the audit is completed or there is a final and non-appealable
settlement or other resolution of the litigation.

ARTICLE VI. ADMINISTRATION

6.1.    Committee to Administer and Interpret Plan.

The Plan shall be administered by the Committee. The Committee shall have all
discretion and powers necessary for administering the Plan, including, but not
by way of limitation, full discretion and power to interpret the Plan, to
determine the eligibility, status and rights of all persons under the Plan and,
in general, to decide any dispute. The Committee shall direct the Company, the
Trustee, or both, as the case may be, concerning distributions in accordance
with the provisions of the Plan. The Committee’s designee shall maintain all
Plan records except records of any Trust. The Committee may delegate any of its
administrative duties to a designee.

6.2.    Organization of Committee.

The Committee shall adopt such rules as it deems desirable for the conduct of
its affairs and for the administration of the Plan. The Committee may appoint a
designee and/or agent (who need not be a member of the Committee or an employee
of the Company) to assist the Committee in administration of the Plan and to
whom it may delegate such powers as the Committee deems appropriate, except that
the Committee shall determine any dispute. The Committee may make its
determinations with or without meetings. The Committee may authorize one or more
of its members, designees or agents to sign instructions, notices and
determinations on its behalf. The action of a majority of the Committee’s
members shall constitute the action of the Committee.

6.3.    Agent for Process.

Altus’ General Counsel and Altus’ Corporate Secretary shall each be an agent of
the Plan for service of all process.

6.4.    Determination of Committee Final.

The decisions made by the Committee shall be final and conclusive on all
persons.

ARTICLE VII. TRUST

7.1.    Trust Agreement.

The Company may, but shall not be required to, adopt a separate Trust Agreement
for the holding and administration of the funds contributed to Accounts under
the Plan. The Trustee shall maintain and allocate assets to a separate account
for each Participant under the Plan. The assets of any such Trust shall remain
subject to the claims of the Company’s general creditors in the event of the
Company’s insolvency.

7.2.    Expenses of Trust.

The parties expect that any Trust created pursuant to section 7.1 will be
treated as a “grantor” trust for federal and state income tax purposes and that,
as a consequence, such Trust will not be subject to income tax with respect to
its income. However, if the Trust is separately taxable, the Trustee shall pay
all such taxes out of the Trust. All expenses of administering any such Trust
shall be a charge against and shall be paid from the assets of such Trust.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII. AMENDMENT AND TERMINATION

8.1.    Amendment.

The Plan may be amended at any time and from time to time, retroactively or
otherwise; however, no amendment shall reduce any vested benefit that has
accrued on the effective date of such amendment. Each Plan amendment shall be in
writing and shall be approved by the Committee and/or the Board. An officer of
Altus to whom the Committee and/or the Board has delegated the authority to
execute Plan amendments shall execute each such amendment or the Plan document
restated to include all such Plan amendment (s).

The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with the provisions of
the laws (including, but not limited to, tax laws and regulations) of countries
other than the United States in which the Company may operate, so as to assure
the viability of the benefits of the Plan to Participants employed in such
countries. In only certain limited circumstances, as described in the Treasury
Regulations and other guidance of general applicability issued pursuant to
Section 409A of the Code, may the termination of a plan affect the timing of the
payment of Plan benefits.

8.2.    Successors and Assigns; Termination of Plan.

The Plan is binding upon Altus and its successors and assigns. The Plan shall
continue in effect from year to year unless and until terminated by the Board.
Any such termination shall operate only prospectively and shall not reduce any
vested benefit that has accrued on the effective date of such termination.

ARTICLE IX. STOCK SUBJECT TO THE PLAN

9.1.    Adjustments for Stock Split, Stock Dividend, Etc.

If Altus shall at any time increase or decrease the number of its outstanding
shares of Stock or change in any way the rights and privileges of such shares by
means of the payment of a Stock dividend or any other distribution upon such
shares payable in Stock, or through a Stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, then in
relation to the Stock that is affected by one or more of the above events, the
numbers, rights and privileges of the following shall be increased, decreased or
changed in like manner as if they had been issued and outstanding, fully paid
and nonassessable at the time of such occurrence: the shares of Stock then
represented by Stock Units credited to Participants’ Accounts maintained under
the Plan.

9.2.    Other Changes in Stock.

In the event there shall be any change, other than as specified in section 9.1
hereof, in the number or kind of outstanding shares of Stock or of any stock or
other securities into which the Stock shall be changed or for which it shall
have been exchanged, and if the Committee shall in its discretion determine that
such change equitably requires an adjustment in the number or kind of shares
represented by Stock Units credited to Participants’ Accounts maintained under
the Plan, then such adjustments shall be made by the Committee and shall be
effective for all purposes of the Plan.

 

12



--------------------------------------------------------------------------------

9.3.     Rights to Subscribe.

If Altus shall at any time grant to the holders of its Stock rights to subscribe
pro rata for additional shares thereof or for any other securities of Altus or
of any other corporation, there shall be reserved with respect to the Stock
Units credited to Participants’ Accounts maintained under the Plan the Stock or
other securities which the Participant would have been entitled to subscribe for
if immediately prior to such grant the shares of Stock represented by such Stock
Units had been issued and outstanding. If, at the time of distribution under the
terms of the Plan, the Participant subscribes for the additional shares or other
securities, the price that is payable by the Participant for such additional
shares or other securities shall be withheld from such distribution pursuant to
Section 5.7 hereof.

9.4.    General Adjustment Rules.

No adjustment or substitution provided for in this Article IX shall require
Altus to sell or otherwise issue a fractional share of Stock. All benefits
payable under the Plan shall be distributed in whole shares of Stock, with any
fractional shares paid in cash.

9.5.    Determination by the Committee, Etc.

Adjustments under this Article IX shall be made by the Committee, whose
determinations with regard thereto shall be final and binding upon all parties
thereto.

ARTICLE X. REORGANIZATION OR LIQUIDATION

In the event that Altus Midstream Company is merged or consolidated with another
corporation and Altus Midstream Company is not the surviving corporation, or if
all or substantially all of the assets or more than 20 percent of the
outstanding voting stock of Altus Midstream Company is acquired by any other
corporation, business entity, or person (other than any acquisition of more than
20 percent of the outstanding voting stock of Altus Midstream Company by such
corporation, business entity, or person from Apache Corporation or an affiliate
thereof), or in case of a reorganization (other than a reorganization under the
United States Bankruptcy Code) or liquidation of Altus Midstream Company, and
the Committee, or the board of directors of any corporation assuming the
obligations of Altus, shall, as to the Plan and any Stock Units credited to
Participants’ Accounts maintained under the Plan, either (i) make appropriate
provision for the adoption and continuation of the Plan by the acquiring or
successor corporation and for the protection of any Stock Units credited to
Participants’ Accounts maintained under the Plan by the substitution on an
equitable basis of appropriate stock of Altus or of the merged, consolidated or
otherwise reorganized corporation which will be issuable with respect to the
Stock, provided that no additional benefits shall be conferred upon the
Participants with respect to such Stock Units as a result of such substitution
or (ii) to the extent permitted by the distribution rules under Section 409A of
the Code, upon written notice to the Participants, provide that all
distributions from the Plan shall be made within a specified number of days of
the date of such notice. In the latter event, the Committee shall accelerate the
vesting of all unvested Stock Units credited to Participants’ Accounts so that
all such Stock Units become fully vested and, to the extent permitted by the
distribution rules under Section 409A of the Code, all Stock Units are payable
prior to or upon any such event.

ARTICLE XI. MISCELLANEOUS

11.1.    Funding of Benefits—No Fiduciary Relationship.

Benefits shall be paid either out of the Trust or, if no Trust is in existence
or if the assets in the Trust are insufficient to provide fully for such
benefits, then such benefits shall be distributed by the Company out

 

13



--------------------------------------------------------------------------------

of its general assets. Nothing contained in the Plan shall be deemed to create
any fiduciary relationship between the Company and the Participants.
Notwithstanding anything herein to the contrary, to the extent that any person
acquires a right to receive benefits under the Plan, such right shall be no
greater than the right of any unsecured general creditor of the Company, except
to the extent provided in the Trust Agreement, if any.

11.2.    Right to Terminate Employment.

The Company may terminate the employment of any Participant as freely and with
the same effect as if the Plan were not in existence.

11.3.    Section 409A of the Code.

It is intended that this Plan shall comply with the provisions of, or an
exemption from, Section 409A of the Code. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Plan shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exemption for certain short-term deferral amounts under Section 409A of the
Code.

Notwithstanding any other provision of this Plan, to the extent that the right
to any payment (including the provision of benefits) hereunder provides for the
“deferral of compensation” within the meaning of Internal Section 409A(d)(1) of
the Code, the payment shall be paid (or provided) in accordance with the
following: If the Participant is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Participant’s Separation
from Service (the “Separation Date”), and if an exemption from the six (6) month
delay requirement of Section 409A(a)(2)(B)(i) of the Code is not available, then
no such payment shall be made or commence during the period beginning on the
Separation Date and ending on the date that is six months following the
Separation Date or, if earlier, on the date of the Participant’s death. Except
as otherwise provided for in this Plan and compliant with Section 409A of the
Code, the amount of any payment that would otherwise be paid to the Participant
during this period shall instead be paid to the Participant on the first day of
the first calendar month following the end of the period.

11.4.    Inalienability of Benefits.

Except for disclaimers under section 5.3(d) and payments to a former Spouse
pursuant to section 5.8, no Participant or Beneficiary has the right to assign,
alienate, pledge, transfer, hypothecate, encumber, or anticipate his interest in
any benefits under the Plan, nor are the benefits subject to garnishment by any
creditor, nor may the benefits under the Plan be levied upon or attached. The
preceding sentence does not apply to the enforcement of a federal tax levy made
pursuant to Section 6331 of the Code, the collection by the United States on a
judgment resulting from an unpaid tax assessment, or any debt or obligation that
is permitted to be collected from the Plan under federal law (such as the
Federal Debt Collection Procedures Act of 1977).

11.5.    Claims Procedure.

(a)    General. Each claim for benefits shall be processed in accordance with
the procedures that may be established by the Committee. The procedures shall
comply with the guidelines specified in this section. The Committee may delegate
its duties under this section.

(b)    Representatives. A claimant may appoint a representative to act on his
behalf. The Plan shall only recognize a representative if the Plan has received
a written authorization signed by the claimant and on a form prescribed by the
Committee, with the following exceptions. The Plan shall recognize a

 

14



--------------------------------------------------------------------------------

claimant’s legal representative, once the Plan is provided with documentation of
such representation. If the claimant is a minor child, the Plan shall recognize
the claimant’s parent or guardian as the claimant’s representative. Once an
authorized representative is appointed, the Plan shall direct all information
and notification regarding the claim to the authorized representative and the
claimant shall be copied on all notifications regarding decisions, unless the
claimant provides specific written direction otherwise.

(c)    Extension of Deadlines. The claimant may agree to an extension of any
deadline that is mentioned in this section that applies to the Plan. The
Committee or the relevant decision-maker may agree to an extension of any
deadline that is mentioned in this section that applies to the claimant.

(d)    Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this section.

(e)    Filing a Claim. A claim is made when the claimant files a claim in
accordance with the procedures specified by the Committee. Any communication
regarding benefits that is not made in accordance with the Plan’s procedures
will not be treated as a claim.

(f)    Initial Claims Decision. The Plan shall decide a claim within a
reasonable time up to 90 days after receiving the claim. The Plan shall have a
90-day extension, but only if the Plan is unable to decide within 90 days for
reasons beyond its control, the Plan notifies the claimant of the special
circumstances requiring the need for the extension by the 90th day after
receiving the claim, and the Plan notifies the claimant of the date by which the
Plan expects to make a decision.

(g)    Notification of Initial Decision. The Plan shall provide the claimant
with written notification of the Plan’s full or partial denial of a claim,
reduction of a previously approved benefit, or termination of a benefit. The
notification shall include a statement of the reason(s) for the decision;
references to the Plan provision(s) on which the decision was based; a
description of any additional material or information necessary to perfect the
claim and why such information is needed; a description of the procedures and
deadlines for appeal; a description of the right to obtain information about the
appeal procedures; and a statement of the claimant’s right to sue.

(h)    Appeal. The claimant may appeal any adverse or partially adverse
decision. To appeal, the claimant must follow the procedures specified by the
Committee. The appeal must be filed within 60 days of the date the claimant
received notice of the initial decision. If the appeal is not timely and
properly filed, the initial decision shall be the final decision of the Plan.
The claimant may submit documents, written comments, and other information in
support of the appeal. The claimant shall be given reasonable access at no
charge to, and copies of, all documents, records, and other relevant
information.

(i)    Appellate Decision. The Plan shall decide the appeal of a claim within a
reasonable time of no more than 60 days from the date the Plan receives the
claimant’s appeal. The 60-day deadline shall be extended by an additional 60
days, but only if the Committee determines that special circumstances require an
extension, the Plan notifies the claimant of the special circumstances requiring
the need for the extension by the 60th day after receiving the appeal, and the
Plan notifies the claimant of the date by which the Plan expects to make a
decision. If an appeal is missing any information from the claimant that is
needed to decide the appeal, the Plan shall notify the claimant of the missing
information and grant the claimant a reasonable period to provide the missing
information. If the missing information is not timely provided, the Plan shall
deny the claim. If the missing information is timely provided, the 60-day
deadline (or 120-day deadline with the extension) for the Plan to make its
decision shall be increased by the length of time between the date the Plan
requested the missing information and the date the Plan received it.

 

15



--------------------------------------------------------------------------------

(j)    Notification of Decision. The Plan shall provide the claimant with
written notification of the Plan’s appellate decision (positive or adverse). The
notification of any adverse or partially adverse decision shall include a
statement of the reason(s) for the decision; reference to the plan provision(s)
on which the decision was based; a description of the procedures and deadlines
for a second appeal, if any; a description of the right to obtain information
about the second-appeal procedures; a statement of the claimant’s right to sue;
and a statement that the claimant is entitled to receive, free of charge and
upon request, reasonable access to and copies of all documents, records, and
other information relevant to the claim.

(k)    Limitations on Bringing Actions in Court. Once an appellate decision that
is adverse or partially adverse to the claimant has been made, the claimant may
file suit in court only if he does so by the earlier of the following dates:
(i) the one-year anniversary of the date of an appellate decision made on or
before a Change of Control or the three-year anniversary of the date of an
appellate decision made after a Change of Control, or (ii) the date on which the
statute of limitations for such claim expires.

11.6.    Disposition of Unclaimed Distributions.

It is the affirmative duty of each Participant to inform the Plan of, and to
keep on file with the Plan, his current mailing address and the mailing address
of his Spouse and any Beneficiaries. If a Participant fails to inform the Plan
of these current mailing addresses, neither the Plan nor the Company is
responsible for any late payment of benefits or loss of benefits. The Plan, the
Committee, and the Company have no duty to search for a missing individual until
the date of a Change of Control, at which point the Company has the duty to
undertake reasonable measures to search for the proper recipient of any payment
under the Plan that is scheduled to be paid on or after the date of the Change
of Control. If the missing individual is not found within a year after a payment
should have been made to him, all his benefits will be forfeited. If the missing
individual later is found, the exact number of Stock Units forfeited will be
restored to the Account as soon as administratively practicable, without any
adjustment for dividends paid in the interim.

11.7.    Distributions due Infants or Incompetents.

If any person entitled to a distribution under the Plan is an infant, or if the
Committee determines that any such person is incompetent by reason of physical
or mental disability, whether or not legally adjudicated an incompetent, the
Committee shall have the power to cause the distributions becoming due to such
person to be made to another for his benefit, without responsibility of the
Committee to see to the application of such distributions. Distributions made
pursuant to such power shall operate as a complete discharge of the Company, the
Trustee, if any, and the Committee.

11.8.    Addresses.

Any notice, form, or election required or permitted to be given under the Plan
shall be in writing and shall be given by first class mail, by Federal Express,
UPS, or other carrier, by fax or other electronic means, or by personal delivery
to the appropriate party, addressed:

(a)    If to the Company, to Altus Midstream Company at its principal place of
business at 2000 Post Oak Boulevard, Suite 100, Houston, Texas 77056-4400
(Attention: Corporate Secretary) or at such other address as may have been
furnished in writing by the Company to a Participant; or

(b)    If to a Participant, at the address the Participant has furnished to the
Company in writing.

(c)    If to a Beneficiary or former Spouse, at the address the Participant has
furnished to the Company in writing, or at the address the Beneficiary or former
Spouse subsequently provided in writing.

 

16



--------------------------------------------------------------------------------

11.9.    Statutory References.

Any reference to a specific section of the Code or other statute shall be deemed
to refer to the cited section or to the appropriate successor section.

11.10.    Governing Law; Severability.

The Plan and all Election Agreements shall be construed in accordance with the
Code, ERISA (if applicable), and, to the extent applicable, the laws of the
State of Texas excluding any conflicts-of-law provisions. Notwithstanding any
contrary provision of this Plan or an Election Agreement to the contrary, if any
one or more of the provisions (or any part thereof) of this Plan or any Election
Agreement shall be held invalid, illegal, or unenforceable in any respect, such
provision shall, to the extent possible, be modified so as to make it valid,
legal, and enforceable, and the validity, legality, and enforceability of the
remaining provisions (or any part thereof) of this Plan or Election Agreement,
as applicable, shall not in any way be affected or impaired thereby.

 

Dated: May 30, 2019       ATTEST:     ALTUS MIDSTREAM COMPANY

/s/ Rajesh Sharma

    By:  

/s/ Dominic J. Ricotta

Rajesh Sharma     Dominic J. Ricotta Corporate Secretary     Senior Vice
President, Human Resources

 

17